      Case 2:12-cv-03200-ER Document 209 Filed 07/27/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WHEELER ZAMICHIELI,              :       CIVIL ACTION
                                 :       NO. 12-3200
          Plaintiff,             :
                                 :
     v.                          :
                                 :
WILLIAM ANDREWS, et al.,         :
                                 :
          Defendants.            :


                                 ORDER

          AND NOW, this 26th day of July, 2021, upon

consideration of Defendants’ motions for summary judgment and

the responses and replies thereto, and following a telephone

hearing, it is hereby ORDERED, for the reasons set forth in the

accompanying memorandum, that:

          1.     Defendant Dove’s Motion for Summary Judgment (ECF

                 No. 191) is GRANTED;

          2.     Defendant Pitts’s Motion for Summary Judgment

                 (ECF No. 192) is GRANTED;

          3.     The Andrews Defendants’ Motion for Summary

                 Judgment (ECF No. 194) is GRANTED;

          4.     Defendant Dove’s Motion for Leave to File a Reply

                 Brief (ECF No. 200) is GRANTED; and

          5.     Defendant Pitts’s Motion for Leave to File a

                 Reply Brief (ECF No. 202) is GRANTED.
Case 2:12-cv-03200-ER Document 209 Filed 07/27/21 Page 2 of 2



    AND IT IS SO ORDERED.



                     /s/ Eduardo C. Robreno
                     EDUARDO C. ROBRENO, J.




                             2
